Per Curiam.
Jerrell Ray Harris brought this action against Purity Baking Company (“Purity”) alleging that Purity’s negligence was a proximate cause of personal injuries sustained by a third party and that Harris had compensated the third party for his injuries. Harris sought judgment for one-half of the amount paid by him to the third party. The court set aside a jury verdict for Harris on the ground that Harris’s negligence was the sole proximate cause of the accident resulting in the third party’s injuries. The trial court then entered judgment for Purity, and Harris appeals.
Counsel agree that this appeal presents no issue of law but only an issue of fact. In our opinion the evidence supports the jury’s verdict for Harris. We therefore reverse the judgment and enter judgment for Harris on the verdict.

Reversed and final judgment.